DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          TORRENCE SPELLS,
                              Appellant,

                                     v.

        STATE OF FLORIDA, DEPARTMENT OF REVENUE,
   CHILD SUPPORT ENFORCEMENT o/b/o K’NYKERIA JOHNSON,
             T.E.S., a child, and T.M.S., JR., a child,
                             Appellees.

                               No. 4D17-2332

                           [November 8, 2017]

  Appeal from the State of Florida, Department of Revenue; L.T. Case Nos.
CSE #2000180696 and DEP #50160701095CA.

   Torrence Spells, Boynton Beach, pro se.

   Pamela Jo Bondi, Attorney General, and Carrie R. McNair, Assistant
Attorney General, for appellee K’nykeria Johnson.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

GERBER, C.J., GROSS and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.